Name: Decision of the EEA Joint Committee No 37/98 of 30 April 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  labour law and labour relations;  labour market;  organisation of work and working conditions;  business classification
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/25 DECISION OF THE EEA JOINT COMMITTEE No 37/98 of 30 April 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 14/98 of 6 March 1998 (1); Whereas Directive 96/71/EC of the European Parliament and of the Council of 16 December 1996 concerning the posting of workers in the framework of the provision of services (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be inserted after point 29 (Council Directive 94/33/EC) in Annex XVIII to the Agreement: 30. 396 L 0071: Directive 96/71/EC of the European Parliament and of the Council of 16 December 1996 concerning the posting of workers in the framework of the provision of services (OJ L 18, 21.1.1997, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: in Article 3(10), the word Treaty  shall read EEA Agreement . Article 2 The texts of Directive 96/71/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of the Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 272, 8.10.1998, p. 20. (2) OJ L 18, 21.1.1997, p. 1.